DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 8 March, 2021. The amendments have been entered, and accordingly, claims 1-8 remain pending, wherein claims 9-16 have been cancelled.
It will be noted that Applicant amended claim 4 to correct for the claim objections set forth within the Non-Final Rejection mailed on 15 December, 2020. The objections are withdrawn in view of this, and no further claim objections have been found.
With regards to claim 4, the Applicant amended the claim to overcome the rejection set forth under 35 U.S.C. 112(b) for lack of antecedent basis in the Non-Final Rejection mailed on 15 December, 2020. The rejection is withdrawn, and further, the rejection under the same statue for claim 8, dependent from claim 4, is withdrawn (claims 12 and 16 being cancelled in amendment).
The objections to the drawings are withdrawn, in view of Applicant’s amendments to the specification filed on 8 March, 2021, to remove reference to figures 17 and 18 which were not presented. No new matter has been introduced.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JOHNSTON (US 9,511,645 B2 – published 6 December, 2016).
As to claim 1, JOHNSTON discloses a vehicle management system (abstract, line 1; figures 10-11), comprising:
a refrigerant circuit(501) configured to circulate a refrigerant to regulate a temperature inside a passenger compartment therethrough (col.9,lines 1-65);
a heating circuit (503) configured to circulate a liquid(col.7, lines 15-32) that exchanges heat with the refrigerant(col.9, lines 46-65) therethrough, the heating circuit being capable of regulating the temperature inside the passenger compartment (col.8, lines 61-67);
a battery temperature regulation circuit(505) configured to regulate a temperature of a battery(509) by introducing a liquid that exchanges heat with the refrigerant to the battery (col.7, lines 15-32; col.9, lines 36-43);
an electric part cooling circuit(507) couplable to the battery temperature regulation circuit (figures 5-8 and 10-11; col.10, lines 23-30 and 54-65; col.10, line 66-col.11, line 3) and configured to circulate a liquid capable of cooling an electric part (513 and 517; col.8, lines 1-21) for driving a vehicle therethrough;
see annotated figure 11) configured to introduce the liquid circulating through the electric part cooling circuit into the battery temperature regulation (as shown in annotated figure 11 via the arrows designating the flow direction), the first channel meeting the electric part cooling circuit at a first valve (1003), the first valve configured to control liquid circulation from the electric part cooling circuit into the first channel (as shown within figures 10 and 11, wherein in figures 10 the fluid flow is separated and routed in independent electric part cooling circuit, 507, and battery temperature regulation circuit, 505, while in figure 11 the fluid flow is couplable between the electric part cooling circuit, 507, and the battery temperature regulation circuit, 507; col.12,lines 1-11); and
a second channel (see annotated figure 11) configured to return the liquid circulating through the battery temperature regulation circuit back to the electric part cooling circuit (as show in annotated figure 11 via the arrows designating the flow direction), the second channel meeting the electric part cooling circuit at a second valve (1004), the second valve configured to control liquid circulation from the second channel into the electric part cooling circuit (as shown within figures 10 and 11, wherein in figures 10 the fluid flow is separated and routed in independent electric part cooling circuit, 507, and battery temperature regulation circuit, 505, while in figure 11 the fluid flow is couplable between the electric part cooling circuit, 507, and the battery temperature regulation circuit, 507; col.12,lines 1-11).


    PNG
    media_image1.png
    924
    946
    media_image1.png
    Greyscale

Annotated Figure 11 of JOHNSTON
As to claim 2, JOHNSTON discloses the claimed invention of claim 1 (see rejection of claim 1), wherein
when the electric part cooling circuit and the battery temperature regulation circuit are coupled , the liquid circulating through the electric part cooling circuit is introduced into the battery temperature regulation circuit (figure 7; col.10, lines 23-330 and 54-64; col.10, line 66- col.11, line 3; specifically, wherein the fluid within circuit, 507, and the fluid within circuit, 505, can join together, such that the fluid within the battery regulation circuit can be provided to the electric part cooling circuit).

As to claim 3, JOHNSTON discloses the claimed invention of claim 2 (see rejection of claim 2), further comprising:
a channel (channel within valve, 1003) configured to introduce the liquid flowing downstream from the electric part into the battery temperature regulation circuit (figures 10-11; col.10, lines 54-57; col.10, line 66-col.11, line 1; col.12, lines 6-11; particularly, the valve’s channel is able to allow liquid flowing downstream from the electric part to flow into the battery cooling part, as shown in annotated figure 11).

As to claim 4, JOHNSTON discloses the claimed invention of claim 2 (see rejection of claim 2), further comprising:
a channel(channel within valve, 1004) configured to introduce the liquid that has exchanged heat with outdoor air at the radiator into the radiator (521; col.8, lines 34-44, wherein outdoor air is circulated through the radiator either by motion of the vehicle or through a fan when the vehicle is stopped or driving at low speeds) into the battery temperature regulation circuit (the valve’s channel is provided to cause fluid which is downstream of the radiator to flow into the battery cooling part, as shown in annotated figure 11), wherein
the electric part cooling circuit comprises a radiator configured to cool circulating the liquid (col.7, lines 15-32; col.8, lines 34-37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over JOHNSTON (US 9,511,645 B2 – published 6 December, 2016), in view of HWANG (US 2019/0135075 A1 – filed 10 July, 2017).
As to claim 5, JOHNSTON discloses the claimed invention of claim 1 (see rejection of claim 1), but does not further describe, with the previous recitations of the first and second valves, a control valve as required by the claim.
That being noted, HWANG is within the field of endeavor provided a vehicle heat management system (abstract, lines 1-13; figure 2). HWANG teaches a battery temperature regulation circuit (W2) configured to regulate a temperature of a battery (207; par. 73, lines 1-8) and an electric part cooling circuit (W1) couplable to the battery temperature regulation circuit (par. 83, line 1 – par. 87, line 4) and configured to circulate a liquid capable of cooling an electric part (par. 76, lines 1-3).  HWANG teaches wherein a first channel (210 which is at the bottom of figure 2) is configured to introduce the liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (at least as shown in figure 4),  the first channel meeting the electric part cooling circuit at a first valve (211), the first valve configured to control liquid circulation from the electric part cooling circuit to the first channel (par. 86, line 1 – par. 87, line 4) and a second channel (210 which is at the bottom of figure 2) is configured to return the liquid circulation through the battery temperature regulation circuit back to the electric part cooling circuit (at least shown in figure 4), the second channel meeting the electric part cooling circuit at a second valve (212), the second valve configured to control liquid circulation from the second channel into the electric part cooling circuit (par. 86, line 1 – par. 87, line 4). In addition to the first and second valves, HWANG teaches a control valve (213) disposed at a coupling between the electric part cooling circuit and the battery temperature regulation circuit (see figure 2 of HWANG, wherein the valve, 213, is along the section between the two circuits, W1 and W2), such that the control valve is configure to control the introduction of the liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (par. 86,line 1 –par. 87,line 4; see various circulation routing between different sections, at least shown in figure 4, but also shown in figures 4-7, wherein the control valve, 213, further controls introduction of fluid between the circuits). Particularly, HWANG, in addition to providing control through the control valve of the fluid routing, teaches that the addition of the control valve enables fluid flow from the electric part cooling circuit to be circulated in a closed manner directly to a chiller (180; figure 6; par. 149,line 1 – par. 151, line 5). As seen within JOHNSTON, it is not provided that fluid may be directed from the electric part cooling circuit to the chiller (557) without circulating through the entirety of the battery temperature regulation circuit. However, in view of the amendments of HWANG, it would be likely that one having ordinary skill within the art, prior to the date the invention was effectively filed, may provide an additional valve, such as the claimed control valve (213), to provide routing of the fluid from the electric part cooling circuit to the battery temperature regulation circuit for purposes of recovering waste heat from the electric component only without recovering waste heat from the battery at the same time (par. 150,lines 1-6). Therefore, a person having ordinary skill within the art, prior to the date the invention was effectively filed, could have modified JOHNSTON to incorporate a control valve, configured as claimed within claim 5, to be further provided within the circuit to enable fluid flow from the electric part cooling circuit to at least the chiller of the battery temperature regulation circuit, so as to enable waste heat recovery of the electrical components, without fluid flow through the remainder of the battery temperature regulation circuit when it is found that the battery does not generate sufficient heat for waste heat recovery (par.150, line 1 – par. 151, line 5).

As to claim 6, JOHNSTON discloses the claimed invention of claim 2 (see rejection of claim 2), but does not further describe, with the previous recitations of the first and second valves, a control valve as required by the claim.
That being noted, HWANG is within the field of endeavor provided a vehicle heat management system (abstract, lines 1-13; figure 2). HWANG teaches a battery temperature regulation circuit (W2) configured to regulate a temperature of a battery (207; par. 73, lines 1-8) and an electric part cooling circuit (W1) couplable to the battery temperature regulation circuit (par. 83, line 1 – par. 87, line 4) and configured to circulate a liquid capable of cooling an electric part (par. 76, lines 1-3).  HWANG teaches wherein a first channel (210 which is at the bottom of figure 2) is configured to introduce the liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (at least as shown in figure 4),  the first channel meeting the electric part cooling circuit at a first valve (211), the first valve configured to control liquid circulation from the electric part cooling circuit to the first channel (par. 86, line 1 – par. 87, line 4) and a second channel (210 which is at the bottom of figure 2) is configured to return the liquid circulation through the battery temperature regulation circuit back to the electric part cooling circuit (at least shown in figure 4), the second channel meeting the electric part cooling circuit at a second valve (212), the second valve configured to control liquid circulation from the second channel into the electric part cooling circuit (par. 86, line 1 – par. 87, line 4). In addition to the first and second valves, HWANG teaches a control valve (213) disposed at a coupling between the electric part cooling circuit and the battery temperature regulation circuit (see figure 2 of HWANG, wherein the valve, 213, is along the section between the two circuits, W1 and W2), such that the control valve is configure to control the introduction of the liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (par. 86,line 1 –par. 87,line 4; see various circulation routing between different sections, at least shown in figure 4, but also shown in figures 4-7, wherein the control valve, 213, further controls introduction of fluid between the circuits). Particularly, HWANG, in addition to providing control through the control valve of the fluid routing, teaches that the addition of the control valve enables fluid flow from the electric part cooling circuit to be circulated in a closed manner directly to a chiller (180; figure 6; par. 149,line 1 – par. 151, line 5). As seen within JOHNSTON, it is not provided that fluid may be directed from the electric part cooling circuit to the chiller (557) without circulating through the entirety of the battery temperature regulation circuit. However, in view of the amendments of HWANG, it would be likely that one having ordinary skill within the art, prior to the date the invention was effectively filed, may provide an additional valve, such as the claimed control valve (213), to provide routing of the fluid from the electric part cooling circuit to the battery temperature regulation circuit for purposes of recovering waste heat from the electric component only without recovering waste heat from the battery at the same time (par. 150,lines 1-6). Therefore, a person having ordinary skill within the art, prior to the date the invention was effectively filed, could have modified JOHNSTON to incorporate a control valve, configured as claimed within claim 5, to be further provided within the circuit to enable fluid flow from the electric part cooling circuit to at least the chiller of the battery temperature regulation circuit, so as to enable waste heat recovery of the electrical components, without fluid flow through the remainder of the battery temperature regulation circuit when it is found that the battery does not generate sufficient heat for waste heat recovery (par.150, line 1 – par. 151, line 5).

As to claim 7, JOHNSTON discloses the claimed invention of claim 3 (see rejection of claim 3), but does not further describe, with the previous recitations of the first and second valves, a control valve as required by the claim.
That being noted, HWANG is within the field of endeavor provided a vehicle heat management system (abstract, lines 1-13; figure 2). HWANG teaches a battery temperature regulation circuit (W2) configured to regulate a temperature of a battery (207; par. 73, lines 1-8) and an electric part cooling circuit (W1) couplable to the battery temperature regulation circuit (par. 83, line 1 – par. 87, line 4) and configured to circulate a liquid capable of cooling an electric part (par. 76, lines 1-3).  HWANG teaches wherein a first channel (210 which is at the bottom of figure 2) is configured to introduce the liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (at least as shown in figure 4),  the first channel meeting the electric part cooling circuit at a first valve (211), the first valve configured to control liquid circulation from the electric part cooling circuit to the first channel (par. 86, line 1 – par. 87, line 4) and a second channel (210 which is at the bottom of figure 2) is configured to return the liquid circulation through the battery temperature regulation circuit back to the electric part cooling circuit (at least shown in figure 4), the second channel meeting the electric part cooling circuit at a second valve (212), the second valve configured to control liquid circulation from the second channel into the electric part cooling circuit (par. 86, line 1 – par. 87, line 4). In addition to the first and second valves, HWANG teaches a control valve (213) disposed at a coupling between the electric part cooling circuit and the battery temperature regulation circuit (see figure 2 of HWANG, wherein the valve, 213, is along the section between the two circuits, W1 and W2), such that the control valve is configure to control the introduction of the liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (par. 86,line 1 –par. 87,line 4; see various circulation routing between different sections, at least shown in figure 4, but also shown in figures 4-7, wherein the control valve, 213, further controls introduction of fluid between the circuits). Particularly, HWANG, in addition to providing control through the control valve of the fluid routing, teaches that the addition of the control valve enables fluid flow from the electric part cooling circuit to be circulated in a closed manner directly to a chiller (180; figure 6; par. 149,line 1 – par. 151, line 5). As seen within JOHNSTON, it is not provided that fluid may be directed from the electric part cooling circuit to the chiller (557) without circulating through the entirety of the battery temperature regulation circuit. However, in view of the amendments of HWANG, it would be likely that one having ordinary skill within the art, prior to the date the invention was effectively filed, may provide an additional valve, such as the claimed control valve (213), to provide routing of the fluid from the electric part cooling circuit to the battery temperature regulation circuit for purposes of recovering waste heat from the electric component only without recovering waste heat from the battery at the same time (par. 150,lines 1-6). Therefore, a person having ordinary skill within the art, prior to the date the invention was effectively filed, could have modified JOHNSTON to incorporate a control valve, configured as claimed within claim 5, to be further provided within the circuit to enable fluid flow from the electric part cooling circuit to at least the chiller of the battery temperature regulation circuit, so as to enable waste heat recovery of the electrical components, without fluid flow through the remainder of the battery temperature regulation circuit when it is found that the battery does not generate sufficient heat for waste heat recovery (par.150, line 1 – par. 151, line 5).

As to claim 8, JOHNSTON discloses the claimed invention of claim 4 (see rejection of claim 4), but does not further describe, with the previous recitations of the first and second valves, a control valve as required by the claim.
That being noted, HWANG is within the field of endeavor provided a vehicle heat management system (abstract, lines 1-13; figure 2). HWANG teaches a battery temperature regulation circuit (W2) configured to regulate a temperature of a battery (207; par. 73, lines 1-8) and an electric part cooling circuit (W1) couplable to the battery temperature regulation circuit (par. 83, line 1 – par. 87, line 4) and configured to circulate a liquid capable of cooling an electric part (par. 76, lines 1-3).  HWANG teaches wherein a first channel (210 which is at the bottom of figure 2) is configured to introduce the liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (at least as shown in figure 4),  the first channel meeting the electric part cooling circuit at a first valve (211), the first valve configured to control liquid circulation from the electric part cooling circuit to the first channel (par. 86, line 1 – par. 87, line 4) and a second channel (210 which is at the bottom of figure 2) is configured to return the liquid circulation through the battery temperature regulation circuit back to the electric part cooling circuit (at least shown in figure 4), the second channel meeting the electric part cooling circuit at a second valve (212), the second valve configured to control liquid circulation from the second channel into the electric part cooling circuit (par. 86, line 1 – par. 87, line 4). In addition to the first and second valves, HWANG teaches a control valve (213) disposed at a coupling between the electric part cooling circuit and the battery temperature regulation circuit (see figure 2 of HWANG, wherein the valve, 213, is along the section between the two circuits, W1 and W2), such that the control valve is configure to control the introduction of the liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (par. 86,line 1 –par. 87,line 4; see various circulation routing between different sections, at least shown in figure 4, but also shown in figures 4-7, wherein the control valve, 213, further controls introduction of fluid between the circuits). Particularly, HWANG, in addition to providing control through the control valve of the fluid routing, teaches that the addition of the control valve enables fluid flow from the electric part cooling circuit to be circulated in a closed manner directly to a chiller (180; figure 6; par. 149,line 1 – par. 151, line 5). As seen within JOHNSTON, it is not provided that fluid may be directed from the electric part cooling circuit to the chiller (557) without circulating through the entirety of the battery temperature regulation circuit. However, in view of the amendments of HWANG, it would be likely that one having ordinary skill within the art, prior to the date the invention was effectively filed, may provide an additional valve, such as the claimed control valve (213), to provide routing of the fluid from the electric part cooling circuit to the battery temperature regulation circuit for purposes of recovering waste heat from the electric component only without recovering waste heat from the battery at the same time (par. 150,lines 1-6). Therefore, a person having ordinary skill within the art, prior to the date the invention was effectively filed, could have modified JOHNSTON to incorporate a control valve, configured as claimed within claim 5, to be further provided within the circuit to enable fluid flow from the electric part cooling circuit to at least the chiller of the battery temperature regulation circuit, so as to enable waste heat recovery of the electrical components, without fluid flow through the remainder of the battery temperature regulation circuit when it is found that the battery does not generate sufficient heat for waste heat recovery (par.150, line 1 – par. 151, line 5).

Response to Arguments
Applicant's arguments filed 8 March, 2021 have been fully considered but they are not persuasive. 
Pages 6-7, Applicant argues the rejection of claims 1-16 under 35 U.S.C 102(a)(1) as being anticipated by JOHNSTON (US 9,511,645). Applicant argues, “However, as described in Applicant’s claim 1, there are two separate channels for communicating between Applicant’s claimed electric part cooling circuit and Applicant’s battery temperature regulation circuit. Each claimed channel is controlled by a separate valve. On the other hand, Johnston merely discloses a single valve 563 for communicating between the battery thermal control loop 505 and the drive train thermal control loop 507.” First, the Examiner notes that the requirement of two valves, as structurally provided in now amended claim 1, was not originally required in the claims at issue and addressed within the Non-Final Rejection mailed on 15 December, 2020, and there only the requirement of two channels (recited in dependent claims) would have been fully anticipated by the channels within the body of the singular 4-way valve, 563, disclosed by JOHNSTON. Particularly, in that the now cancelled dependent claims only required the channels be configured to either introduce or return the liquid between the two different circuits, which the channels, as cited within the valve, 563, were configured to provide such fluid routing. For this, the Applicant’s arguments were not persuasive to the previous recitations of JOHNSTON used with regards to the first and second channels. Secondly, the Examiner notes that JOHNSTON, further, discloses within the embodiments of figures 10 and 11, which were further cited within the Non-Final Rejection mailed on 15 December, 2020. Within the embodiment of figures 10 and 11, JOHNSTON discloses a first channel (channel which either one of 1004 or 1003 is disposed on to join the electric part cooling circuit with the batter temperature regulation circuit) so as to provide the introduction or return of fluid between the electric cooling part channel or battery temperature regulation circuit and a second channel (channel not previously used as the first channel). Therefore, in view of this, the Examiner believes that the claims, as amended, are anticipated by JOHNSTON. Therefore, the Examiner does not find the Applicants arguments persuasive, as not only in view of the arguments which are directly related to newly presented claim limitations, but also, in view of the citations of JOHNSTON to figures 10 and 11 which directly teach the two channels and two separate valves, as argued by the Applicant with regards to the subject matter described in claim 1.
More so, a new ground(s) rejection has been supplied within this Final Rejection to provide the combination of the first and second valves with a control valve, as claimed in dependent claims 5-8, through a rejection under 35 U.S.C. 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763